Citation Nr: 0817969	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for tension headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision that denied an 
increased rating for tension headaches, which have been 
evaluated at 30 percent disabling since January 16, 1989.  


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's tension headaches result in frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for tension 
headaches have not been met.  38 U.S.C.A. §§ 1155 (West 
2007); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code (DC) 8100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's tension headaches are currently rated as 30 
percent disabling under DC 8199-8100.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2007).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: the first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the nervous system, and the last two digits will be 
"99" for all unlisted conditions.  Then, the disability is 
rated by analogy under a diagnostic code for a closely 
related disability that affects the same anatomical functions 
and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 
4.27 (2007).  In this case, the RO has determined that the 
diagnostic code most analogous to the veteran's tension 
headaches is DC 8100, which pertains to migraine headaches.

Under DC 8100, a 30 percent rating is warranted for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A maximum 50 
percent rating is warranted for very frequent completely 
prostrating attacks productive of severe economic 
inadaptability.  

In support of his claim, the veteran submitted written 
statements in August 2004, September 2004, and January 2005, 
indicating that his tension headaches had increased in 
frequency and severity over the last several years.  The 
veteran noted that he experienced tension headaches 
approximately two to three times per month, and that they 
were exacerbated by exposure to stress, heat, and light.  The 
veteran maintained that in the year before he retired from 
his position as a law enforcement officer, he missed roughly 
three weeks of work due to his tension headaches.  He further 
stated that the headaches were a primary factor in his 
decision to retire in January 2003, prior to the mandatory 
retirement age.  In addition, the veteran indicated that over 
the years, he had seen numerous physicians and been 
prescribed a number of different medications for his tension 
headaches, but that none of the treatments had relieved his 
symptoms.  He added that while he used to take medication for 
his tension headaches, he had stopped because it had an 
adverse effect on his digestive system.

The only clinical evidence of record pertaining to tension 
headaches within the relevant appeal period is an October 
2004 VA examination, in which the veteran reported 
experiencing chronic headaches an average of two to three 
times per month, each of which lasted an average of two to 
three days.  He stated that each headache started as numb 
feeling on the left side of his buccal mucosa, which was 
followed by a dull steady lateral pain in the left temple, 
punctuated by spikes of lancinating pain "like a needle 
sticking into his lower eyeball."  The veteran noted that 
the periods of dull steady lateral pain generally occurred in 
the early to mid-morning, and usually did not take place at 
night, and that the periods of lancinating pain lasted a few 
second each.  He stated that his best course of treatment was 
to rest in a dark, cool room because heat and light made his 
headaches worse.  Sound, however, did not affect his 
condition.  The veteran denied any changes in vision, taste, 
or smell preceding his headaches.  He noted that he 
experienced a slight blurring of vision and lacrimation with 
each headache, but did not report any other problems 
affecting his eyesight.  Additionally, the veteran indicated 
that none of the headache medications he had been prescribed 
over the years had relieved his symptoms, and that he 
currently did not take any medications for the condition.  It 
was further noted that the veteran was retired and therefore 
had not missed any work during the past year.  There were no 
reports of hospitalizations due to the veteran's headaches.  

Neurological examination revealed cranial nerves II-XII to be 
grossly intact.  The veteran exhibited normal light touch 
sensation in his forehead, cheeks, nose, periorbital regions, 
chin, and temples.  His upper and lower extremities were 
normal in terms of motor and sensory function.  Examination 
of the veteran's reflexes showed bilateral biceps and triceps 
jerks of 1+ and 2+, respectively, in the upper extremities, 
with patellar tendon and Achilles tendon jerks of 1+ and 2+, 
respectively, in the lower extremities..  His equilibrium was 
good, and his gait was normal.  The veteran demonstrated no 
obvious twitching of the left facial muscles, although he 
indicated that such twitching did occur during headache 
episodes, accompanied by lacrimation, hypersensitivity to 
warmth, and numbness of the left buccal mucosa.  

Based upon the veteran's reported symptoms and his clinical 
findings, the VA examiner concluded that the veteran suffered 
from left-sided headaches, which were best characterized as 
trigeminal neuralgia of the maxillary branch, rather than 
sinus headaches or migraine headaches, though the latter 
might have occurred previously.  The VA examiner further 
noted that the veteran's headaches did not appear to be 
caused particularly by weakness or fatigue.  Additionally the 
examiner noted that while the headaches did cause functional 
loss in that they required the veteran to stay out of bright 
light and in cool places, there were no other aggravating, 
precipitating, or alleviating factors.  

As previously noted, a 30 percent rating is warranted under 
DC 8100 for characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  A 
maximum 50 percent rating is warranted for very frequent 
completely prostrating attacks productive of severe economic 
inadaptability.  
38 C.F.R. § 4.124a, DC 8100.

The Board finds that the evidence of record does not support 
a rating higher than 30 percent under DC 8100 at any time 
during the relevant appeals period.  The competent medical 
evidence does not indicate that the veteran's headaches are 
analogous to migraine headaches that result in very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The Board recognizes that 
the veteran's stated frequency of attacks, two to three times 
every month, is slightly greater than that envisioned by the 
current 30 percent rating.  However, the clinical evidence 
does not show that the attacks are very frequent and 
completely prostrating.  Indeed, while the veteran has 
indicated that his headaches do not respond to medication, he 
has stated that they are treatable with rest in a cool, dark 
room.  There is no indication that his headaches have 
resulted in hospitalization.  Furthermore, while the veteran 
has stated that he retired from his job early due to his 
headaches, he has not provided any supporting evidence to 
show that his condition results in completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

The Board acknowledges the veteran's own assertions as to the 
severity of his symptoms.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as whether his symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
his own assertions do not constitute competent medical 
evidence in support of a higher evaluation for tension 
headaches.

In sum, the Board finds that the veteran is not entitled to a 
rating higher than 30 percent for his tension headaches, and 
has not been entitled to an increased rating at any time 
during the pendency of the appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and an increased rating for tension headaches is denied.

This determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's headaches reflect so exceptional 
or unusual a disability picture as to warrant the assignment 
of an evaluation higher than 30 percent on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).  There is no indication that 
the condition results in marked interference with employment 
beyond that contemplated in the 30 percent rating.  The 
condition is also not shown to warrant frequent, or indeed, 
any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in August 2004 and March 
2006, and a rating decision in January 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the April 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 30 percent for tension headaches is 
denied.  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


